NO. 12-09-00008-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



LAURA E WASHBURN,§
	APPEAL FROM THE 307TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CHAD N. WASHBURN,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal because the parties have entered into a
mediated settlement agreement.  Because Appellant has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered January 21, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.











(PUBLISH)